Citation Nr: 1712660	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  16-28 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.

2. Entitlement to Special Monthly Compensation (SMC) benefits based on the need for Aid and Attendance or Housebound Status of the appellant.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1964 to November 1964.  The Veteran died in July 1992.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Board notes that in 1992 the appellant sought service connection for the cause of the Veteran's death and included some discussion of the level of care provided by VA at the time of his death.  However, the adjudication of the claim, which was denied by the Board in July 1995 as not well grounded, did not address the specific elements (legally or factually) of a claim brought pursuant to 38 U.S.C.A. § 1151.  Therefore, in order to afford the appellant the most favorable standard of review, the Board interprets the present claim under 38 U.S.C.A. § 1151 as a new claim, rather than as an attempt to reopen a previously denied claim which would require the submission of new and material evidence.


FINDINGS OF FACT

1. The evidence does not show that the Veteran's death in July 1992 was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

2. The evidence does not show that the appellant is housebound or in need of the aid and attendance of another person.

CONCLUSIONS OF LAW

1. The criteria for entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).

2. The criteria for entitlement to SMC benefits for the appellant based on the need for aid and attendance or housebound status have not been met.  38 U.S.C.A. § 1521, 1541(d), (e), 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In March 2015, the RO sent the appellant a letter, prior to adjudication of her claims, providing notice.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  A medical opinion was obtained with respect to the question of the cause of the Veteran's death and the standards for benefits under 38 U.S.C.A. § 1151 in April 2015.  In addition, the appellant provided a medical assessment prepared by her health care provider in May 2015 with respect to her claim for SMC benefits.  There is no argument or indication that either of these opinions is inadequate.  

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I.  38 U.S.C.A. § 1151 

A veteran who suffers disability or death resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability or death was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled or died as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability or death, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability or death must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of the disability must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the medical or surgical treatment.  38 U.S.C.A. § 1151(a)(1)(A).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability; it must be shown that the medical or surgical treatment caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical or surgical treatment without the veteran's informed consent.  Id.  

Alternatively, the proximate cause of the disability may be an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2).  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The Veteran died in July 1992 at a VA medical facility.  His death certificate lists his causes of death as Dilantin intoxication, seizures, chronic meningitis, and hydrocephalus.  (See Death Certificate, received 07/23/1992.)  The record shows that in 1988 the Veteran underwent a craniotomy for removal of a meningioma of the central nervous system and chronic leak of cerebral spinal fluid through the cribriform plate.  (See Medical Treatment, Government Facility, received 02/04/1992, p. 1.)  After his surgery, his physical and mental conditions deteriorated rapidly and he became progressively unable to walk, stand alone, or do any activity by himself, and he developed dementia.  Id.

The record shows that prior to the Veteran's death, he was receiving treatment from a VA medical facility.  A treatment note from the May 1992 discussed the fact that the Veteran had a leak of cerebral spinal fluid which showed evidence of an infection in the Veteran's brain.  The medical provider's informed the appellant that the best hope of alleviating the infection and the leak was to surgically remove the existing bone graft over his brain, that is, to perform an additional craniotomy.  The appellant stated that the Veteran had refused to undergo additional surgery and she would abide by his wishes.  The providers explained to the appellant that the most likely outcome of refusing the surgery was that the Veteran would continue to deteriorate and would likely die as a result of his meningitis, hydrocephalus, and epilepsy.  She signed a release of responsibility form.  (See Medical Treatment, Government Facility, 04/03/2015, pp. 31-32.)

Immediately prior to the Veteran's death, in July 1992, the Veteran was admitted to the VA emergency services because he was having frequent seizures.  The providers at the time noted that he had Dilantin intoxication possibly resulting from an imbalance due to chronic meningitis.  The appellant had signed a "Do Not Resuscitate" (DNR) order, and the providers determined that the goal was to treat the seizures and lower the level of Dilantin.  (See Medical Treatment, Government Facility, received 05/03/2015, p. 13.)

An expert medical opinion was obtained in April 2015 with respect to the appellant's claim for benefits for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  The examiner reviewed the medical evidence of record and provided a summary of the relevant evidence as well as an opinion regarding the causes of the Veteran's death.  The examiner noted the Veteran's treatment at the VA facility in May 1992 for continued leakage of cerebral spinal fluid, chronic meningitis and osteomyelitis (infection) of the frontal bone, for which he refused any additional surgery which might have been curative.  (See C&P Exam, received 04/16/2015, p. 3.)  Providers had considered placement of a shunt to help drain the excess fluid from the Veteran's brain, but this was not performed because it was considered highly likely that the shunt would have become infected as a result of the Veteran's chronic meningitis.  He was placed on long-term hospice level care and he developed seizures which were treated with Dilantin.  The Veteran's Dilantin levels were carefully monitored during his hospitalization in May 1992 and they remained at therapeutic levels (10 to 20), but the continued seizures required increased dosages, which were intended to remain at the upper range (near 20).  When the Veteran was transferred to the emergency department because of persistent seizures, his Dilantin level was 43.  The expert noted that a level between 40 and 50 would typically result in lethargy and confusion, and a level greater than 50 would cause coma and seizures.  Based on this information, the expert offered his opinion that the Veteran's death was not directly caused by high levels of Dilantin, despite the fact that the Veteran's levels at the time of death were higher than the stated therapeutic goal.  

The medical expert instead concluded that the cause of the Veteran's death was the result of complications of the original craniotomy performed in 1988.  (See C&P Exam, received 04/16/2015, pp. 3-4.)  The notes of the original surgery had shown that the leak in cerebral spinal fluid was likely the result of marked erosion in the cribriform plate, with no information regarding the cause of that erosion.  The 1988 surgery included a pedicle dural graft which was performed in an attempt to close the leak; however, the leak recurred within a month.  The expert stated that the Veteran's medical complications as a result of his cerebral spinal fluid leak were predictable, particularly in light of the fact that the 1988 surgery failed to close the leak.  (Id. at 4.)  The expert noted that the 1988 surgery was not performed at a VA facility and the surgeon was not a VA physician.  

After considering all of the evidence of record, to include that set forth above, the Board concludes that the Veteran's death in July 1992 at a VA medical facility was not the result of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and was not the result of an event that was not reasonably foreseeable.  Specifically, the medical expert in April 2015 noted that at the time of the Veteran's death his Dilantin level was 43, which would have resulted in lethargy or confusion, but was below the level most likely to lead to increased seizures or coma (50 or higher).  For this reason, the expert concluded that the Veteran did not die as a direct result of high levels of Dilantin, although that is listed as a cause of death on the death certificate.  In addition, the use of higher levels of Dilantin in an effort to control the Veteran's seizures was explained by the medical record and was not reflective of carelessness or error on the part of the VA medical providers.  

Further, the medical expert concluded that the Veteran's death from complications of cerebral spinal fluid leak which was not closed was a predictable outcome.  This is supported by the evidence from the treatment notes in May 1992 in which the appellant was advised that without additional surgery to correct the Veteran's hydrocephaly, leakage of cerebral spinal fluid, chronic meningitis, and infection, his condition would deteriorate and he would likely die.  The record reflects that the Veteran did not want to undergo additional surgery and the appellant continued to refuse additional surgery out of respect for his wishes, and even signed a DNR order to preclude life-saving measures being taken.  

In light of all of the above considerations, the Board finds that the preponderance of the evidence is against the claim for benefits for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  In this regard, the April 2015 opinion from a medical expert considered the pertinent facts, to include the Veteran's service history, his death certificate, and post-service medical history.  This medical expert set for a thoughtful and reasoned rationale for the negative opinion expressed.  In light of such factors, the Board places significant weight on this opinion and finds that it outweighs the other pertinent evidence of record, to include the appellant's lay contentions.  As such, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Entitlement to SMC

The appellant is also seeking entitlement to SMC on her own behalf, asserting that her medical conditions have rendered her either housebound or in need of the aid and attendance of another.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A surviving spouse will be considered in need of regular aid and attendance if she: is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes or concentric contraction of the visual filed to 5 degrees or less; or, is a patient in a nursing home because of mental or physical incapacity; or, establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(a)(5), (b), (c).

Pursuant to 38 C.F.R. § 3.351(c)(3), the following factors will be accorded consideration in determining the need for regular aid and attendance as listed in 38 C.F.R. § 3.352(a):  inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.

In Turco v. Brown, 9 Vet. App. 222, 224-25 (1996), the United States Court of Appeals for Veterans Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the claimant was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.

The medical assessment completed in May 2015 listed the following diagnoses for the appellant: memory loss; essential hypertension; hypothyroidism; hypercholersoteremia; and, osteoarthritis, generalized, multiple sites.  (See Examination for Housebound Status, received 06/30/2015, p. 1.)  The assessment stated that the appellant was not confined to bed, was able to feed herself and prepare her own meals, did not require assistance with bathing or attending to hygiene tasks, was not legally blind, did not need help managing her medication, and was able to manage her own financial affairs.  The appellant was not noted to be living in a care facility and had no restrictions on her ability to leave her home; she did not have any prosthetics or require the use of any assistive devices or the assistance of another person to get around.  The assessment included a statement by the appellant's health care provider that she did "require nursing home care" with an explanation that stated that she needed to have her relatives around.  (Id. at 1-2.)

After considering all of the evidence of record, including that discussed above, the Board finds that the criteria for an award of SMC based on housebound status or the need for aid and attendance have not been met.  The record does not show that the appellant is housebound or living in a care facility.  She does not have a prosthetic, is not blind, and does not require a cane, wheelchair, or the assistance of another person to get around.  She is able to cook for herself, able to feed herself, and able to bathe and dress herself.  She does not have any mental impairment or inability to protect herself from dangers in her environment, as evidenced by the fact that is still capable of managing her own financial affairs.  While she has several of the attendant diagnoses frequently associated with aging, including arthritis, memory loss, high cholesterol, and hypertension, the only listed restrictions on the May 2015 assessment are a reduced grip strength (3 out of a possible 5) and pain in her knees.  Otherwise, the stated reason for the appellant's need for "nursing home care" is a need to have her relatives around.  This statement, presumably of an emotional and psychological need, does not reflect that the appellant is in a statement of helplessness or near helplessness, such as that contemplated as the basis for the provision of SMC benefits in 38 C.F.R. § 3.352.  The Board finds the May 2015 examination report to be probative and deserving of weight as a physical examination of the appellant was performed and the relevant factors were considered by the competent medical professional.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the claim.  As such, entitlement to SMC based on aid and attendance or by being housebound is denied.



ORDER

Entitlement to VA benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is denied.

Entitlement to SMC benefits for the appellant based on housebound status or the need for aid and attendance is denied.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


